Judgment, Supreme Court, New York County *305(Richard Andrias, J.), rendered June 8, 1994, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years and 7½ to 15 years, respectively, unanimously affirmed.
Defendant knowingly, voluntarily, and intelligently waived his right to be present at sidebar conferences during voir dire (see, People v Leonor, 245 AD2d 22). The court referred to the Antommarchi issue (People v Antommarchi, 80 NY2d 247), and made it clear that defendant could change his mind and assert his right to be present at sidebar conferences at any time, to which defendant replied that he understood (People v Curry, 209 AD2d 357, lv denied 85 NY2d 908). In any event, since the prospective juror at issue was effectively disqualified by the court for cause, based upon the prospective juror’s insistence that he did not believe he could be unbiased due to his prior “bad experience with certain criminals”, while employed at Sing Sing Correctional Facility, defendant’s rights were not violated since he could not have meaningfully contributed even if he had been present at the sidebar conference (see, People v McPhatter, 235 AD2d 233, lv denied 89 NY2d 1038).
Concur— Rosenberger, J. P., Wallach, Williams and Tom, JJ.